MEMORANDUM OPINION
                                         No. 04-12-00076-CV

                                       IN RE Ricardo FLORES

                                   Original Mandamus Proceeding 1

Opinion by: Sandee Bryan Marion, Justice
Dissenting Opinion by: Steven C. Hilbig, Justice

Sitting:          Sandee Bryan Marion, Justice
                  Steven C. Hilbig, Justice, Dissenting
                  Marialyn Barnard, Justice

Delivered and Filed: March 7, 2012

PETITION FOR WRIT OF MANDAMUS DENIED AS MOOT

           This is an original proceeding filed by relator Ricardo Flores, asking this court to order

respondent Sergio Mora, Chairman of the Webb County Democratic Party, to place Flores on the

April 3, 2012 Webb County Democratic Primary ballot as a candidate for the Office of Sheriff,

Webb County, Texas. However, on March 1, 2012, the United States District Court for the

Western District of Texas San Antonio Division issued an order in consolidated Cause Number

11-CV-360-OLG-JES-XR resetting the 2012 General Primary Election for May 29, 2012 and

changing the filing deadlines.




1
 This proceeding is brought pursuant to Texas Election Code section 273.061. The respondent is Sergio Mora,
Chairman of the Webb County Democratic Party.
                                                                                                    04-12-00076-CV


         Flores’s petition for writ of mandamus complains Mora erred in declaring him ineligible,

based on his residency, for the April 3, 2012 Webb County Democratic Primary and requests that

this court order Mora to place Flores’s name on the April 3, 2012 ballot. 2 However, in light of

the March 1, 2012 order that changed the primary date and instituted new filing deadlines, we

conclude the relief requested by Flores as to the April 3, 2012 primary date is now moot.

Accordingly, the petition for writ of mandamus is DENIED AS MOOT. See TEX. R. APP. P.

52.8(a).

                                                                        PER CURIAM




2
 In order for Flores to be eligible, he must “reside continuously in the state for 12 months and in the territory from
which the office is elected for six months immediately preceding the . . . date of the regular filing deadline for a
candidate’s application for a place on the ballot.” TEX. ELEC. CODE § 141.001(a)(5)(A) (West 2010).

                                                        -2-